DETAILED ACTION
This action is in response to the Applicant Response filed 30 November 2021 for application 15/721,637 filed 29 September 2017.
Claims 1, 6, 9, 13, 15, 19 are currently amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to claims, are persuasive. 

Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections of claims 1-20 have been fully considered and, in light of the amendments to claims 1, 9, 15, are persuasive. The 35 U.S.C. 112(a) rejections of claims 1-20 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 1-20 have been fully considered and, in light of the amendments to claims 1, 9, 15, are persuasive. The 35 U.S.C. 112(b) rejections of claims 1-20 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the combination of Bleiweiss and Xu fails to teach the newly-added features of claim 1 (similarly claims 9, 15), particularly:
...
determining a contextualization of the physical environment and the user; 
filtering a plurality of generic classifiers of a classifier hierarchy based on the contextualization of the physical environment and the user to obtain a group of generic classifiers;
...

With respect to applicant’s arguments, Examiner respectfully disagrees. The specification of the instant applicant discloses determining contextualization using various objects within the scene (image) (Specification, ¶0141), and this contextualization allows the personal companion to provide services to the user and/or to better understand requests from the user (Specification, ¶0145). Bleiweiss teaches a robot, using an input video stream, identifying objects in a room and filtering the objects as candidates or non-candidates (Bleiweiss, ¶0016). Bleiweiss further teaches that the selected candidates are sent to the generic classifiers on the cloud (Bleiweiss, ¶0016), such classifiers including furniture (Bleiweiss, ¶0016, lamps (Bleiweiss, ¶0016) or various rooms (Bleiweiss, ¶0030). Based on this selection process, appropriate classifiers are selected and candidate object is sent to the appropriate cloud classifier (Bleiweiss, ¶0016). For example, upon request from the user to retrieve the remote control, the robot filters candidate objects and passes only candidates that pass the filter to generic classifiers (e.g., furniture, lights/lamps, kitchen, living room, etc.) to first find the sofa and then, after moving to the sofa finding the remote (Bleiweiss, ¶¶0016-0017). Therefore, Bleiweiss and Xu do, in fact, teach determining a contextualization of the physical environment and the user and filtering a plurality of generic classifiers of a classifier hierarchy based on the contextualization of the physical environment and the user to obtain a group of generic classifiers.
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Bleiweiss in view of Xu. For similar reasons, claims 9, 15 are also rejected as unpatentable over Bleiweiss in view of Xu. Additionally, the rejections of claims 1, 9, 15 apply to all dependent claims which are dependent on claims 1, 9, 15, including claims 6, 13, 19 which are also unpatentable over Bleiweiss in view of Xu; 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 9, 13, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss et al. (US 2017/0091953 A1 – Real-time Cascaded Object Recognition, hereinafter referred to as "Bleiweiss") in view of Xu et al. (US 2014/0270347 A1 - Hierarchical Image Classification System, hereinafter referred to as "Xu").

Regarding claim 1 (Currently Amended), Bleiweiss teaches a method of identification (Bleiweiss, ¶0012 – teaches real-time cascade object recognition), comprising: 
capturing an image of a scene using an autonomous personal companion providing services to a user, wherein the scene is taken from a physical environment including the user (Bleiweiss, ¶¶0017-0018 – teaches a robot [personal companion] identifying objects, such as finding the remote control [providing services to a user], as it moves through a room [physical environment] by using an input image captured by the robot); 
identifying at the autonomous personal companion an object in the image of the scene (Bleiweiss, ¶¶0019-0027 – teaches the robot identifying an object in the image); 
determining a contextualization of the physical environment and the user (Bleiweiss, ¶¶0015-0016 – teaches a robot [autonomous personal companion] tasked [by a user] to retrieve a remote control from a sofa by identifying candidate objects within the room; see also Bleiweiss, ¶0014 – teaches a robot directed by a user to retrieve a mug); 
filtering a plurality of generic classifiers of a classifier hierarchy based on the contextualization of the physical environment and the user to obtain a group of generic classifiers (Bleiweiss, ¶¶0014-0017 – teaches a robot being tasked to retrieve a remote of the sofa and filtering candidate objects and passing only candidates that pass the filter to generic classifiers (e.g., furniture, lights/lamps, kitchen, living room, etc.) to first find the sofa and then, after moving to the sofa finding the remote [Furniture and remote create a group of generic classifiers from the plurality, e.g., furniture, lights/lamps, kitchen, living room, etc.]); 
selecting at the autonomous personal companion a first generic classifier from the group of generic classifiers (Bleiweiss, ¶0016 – teaches selecting a generic classifier, such as one for furniture, from a group of classifiers, such as for furniture, for lamps/lights, etc.) defining broad categories of objects using object data determined for the object obtained from the image , the first generic classifier selected as being representative of the object (Bleiweiss, ¶0016 – teaches selecting a generic classifier based on local classification of the object in the image), each generic classifier of the group of generic classifiers defining a parent node of a corresponding hierarchical tree of classifiers (Bleiweiss, ¶0016 – teaches each generic classifier defined as a service on the cloud and therefore defining a parent node representing the category of objects selected).
While Bleiweiss teaches a personal companion capturing multiple images to classify objects using a hierarchical classifier, Bleiweiss does not explicitly teach walking a first tree of classifiers of the first generic classifier by matching classifiers at one or more levels in the first tree to the object data until reaching an end classifier at a deepest level to identify an object class for the object.
Xu teaches
identifying ... an object in the image of the scene (Xu, ¶0003 – teaches identifying an object in an image); 
selecting ... a first generic classifier from the group of generic classifiers (Xu, ¶0059 – teaches using multiple classifiers for each node) defining broad categories of objects using object data determined for the object obtained from the image (Xu, ¶0050 – teaches at the root level, a category hierarchy may classify an sample into one or more sub-categories [each of these categories is a first generic classifier]; see also Xu, Figs. 6-9), the first generic classifier selected as being representative of the object (Xu, ¶0050 – teaches classifying by category in the root level where the category is representative of the object; see also Xu, Figs. 7-9), each generic classifier of the group of generic classifiers defining a parent node of a corresponding hierarchical tree of classifiers (Xu, Fig. 7 – teaches that each generic classifier (1, 2, 3) forms the parent node of a corresponding hierarchical tree of classifiers; Xu, ¶0050 – teaches after categorizing the sample, classification can ; and 
walking a first tree of classifiers of the first generic classifier by matching classifiers at one or more levels in the first tree to the object data until reaching an end classifier at a deepest level to identify an object class for the object (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification where each level guides the classification to the next level until the classification reaches a leaf node and is associated to the associated leaf node class; see also, Xu, Figs. 7-9).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bleiweiss with the teachings of Xu in order to develop a computationally efficient classification technique in the field of hierarchical classifier trees to classify data objects, particularly data object in images (Xu, ¶0012 – “What is desired therefore is a computationally efficient classification technique and/or a computationally efficient defect detection technique.”).

Regarding claim 6 (Currently Amended), Bleiweiss in view of Xu teaches all of the limitations of the method of claim 1 as noted above. Bleiweiss further teaches 
capturing the image of the scene using an image capturing system of the autonomous personal companion (Bleiweiss, ¶0017 – teaches a robot using a camera to capture an image of a room); and 
moving the personal companion closer to the object to better capture the object in the image (Bleiweiss, ¶0028 – teaches moving the robot closer to the object of interest in order to detect more features of the object).


Regarding claim 9 (Currently Amended), it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Bleiweiss further teaches the following additional limitations:
computer-readable medium storing a computer program for implementing a method of identification (Bleiweiss, ¶0063 – teaches instructions in memory to implement embodiments)...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bleiweiss and Xu for the same reasons as disclosed in claim 1 above.

Regarding claim 13, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu for the reasons set forth in the rejection of claim 6.

Regarding claim 15 (Currently Amended), it is the computer system embodiment of claim 1 with similar limitations to claim 1 and is rejected using the same reasoning found in claim 1.  Bleiweiss further teaches the following additional limitations:
a processor (Bleiweiss, ¶0063 – teaches instructions in memory executed by a processor); and 
memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method of identification (Bleiweiss, ¶0063 – teaches instructions in memory to implement embodiments)...


Regarding claim 19, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu for the reasons set forth in the rejection of claim 6.

Claims 2, 4-5, 10, 12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss in view of Xu and further in view of Paluri et al. (US 2017/0046613 A1 - Systems and Methods for Content Classification and Detection Using Convolutional Neural Networks, hereinafter referred to as "Paluri").

Regarding claim 2 (Original), Bleiweiss in view of Xu teaches all of the limitations of the method of claim 1 as noted above. However, Bleiweiss in view of Xu does not explicitly teach wherein the selecting a first generic classifier further comprises: generating a plurality of probabilities by executing the group of generic classifiers, wherein each of the plurality of probabilities defines how closely the object data matches a corresponding generic classifier; and matching the object data to the first generic classifier, wherein the first generic classifier generates the highest probability in the plurality of probabilities. 
Paluri teaches wherein the selecting a first generic classifier further comprises: 
generating a plurality of probabilities by executing the group of generic classifiers (Paluri, ¶¶0031-0032 – teaches a hierarchical tree classifier where probabilities are determined to categorize it into the next [first] layer of concepts; see also Paluri, Fig. 2), wherein each of the plurality of probabilities defines how closely the object data matches a corresponding generic classifier ; and 
matching the object data to the first generic classifier, wherein the first generic classifier generates the highest probability in the plurality of probabilities (Paluri, ¶¶0034-0036 – teaches matching a three legged table to furniture because it has the highest probability; see also Paluri, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bleiweiss in view of Xu with the teachings of Paluri in order to more efficiently and more accurately recognize concepts in a content item in order to evaluate and classify the concept to recognize specific concepts, for example, inappropriate content in the field of hierarchical classifier trees to classify data objects, particularly data object in images (Paluri, ¶0005 – “In some instances, it may be advantageous to evaluate and classify concepts (e.g., scenes, objects, actions, etc.) that are represented in each of the uploaded content items. In one example, an uploaded content item that has been classified as inappropriate can be flagged and be prevented from being shared through the social networking system. Conventional approaches for recognizing concepts represented in content items can often times be inefficient, inaccurate, and/or be limited in capability.”).

Regarding claim 4 (Previously Presented), Bleiweiss in view of Xu teaches all of the limitations of the method of claim 1 as noted above. However, Bleiweiss in view of Xu does not explicitly teach wherein the selecting a first generic classifier further comprises: generating a plurality of probabilities generated by executing the group of generic classifiers, wherein each of the plurality of probabilities defines how closely the object data matches a corresponding generic classifier; and for each generic classifier in the group of generic classifiers generating probabilities exceeding a margin, walking a 
Paluri teaches wherein the selecting a first generic classifier further comprises: 
generating a plurality of probabilities generated by executing the group of generic classifiers (Paluri, ¶¶0031-0032 – teaches a hierarchical tree classifier where probabilities are determined to categorize it into the next [first] layer of concepts; see also Paluri, Fig. 2), wherein each of the plurality of probabilities defines how closely the object data matches a corresponding generic classifier (Paluri, ¶¶0031-0033 – teaches using the probabilities for the concepts where the highest probability is chosen as the matching classifier; Paluri, ¶¶0034-0036 – teaches matching a three legged table to furniture because it has the highest probability; see also Paluri, Fig. 2); and 
for each generic classifier in the group of generic classifiers generating probabilities exceeding a margin (Paluri, ¶0033 – teaches matching the object to concepts whose probabilities are higher than a probability margin), walking a corresponding tree of classifiers by matching classifiers at one or more levels in the corresponding tree to the object data (Paluri, ¶0031 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level; see also Paluri, Fig. 2), the classifiers that are matched generating probabilities exceeding the margin (Paluri, ¶0033 – teaches matching the object to concepts whose probabilities are higher than a probability margin), wherein the end classifier of the first tree of classifiers of the first generic classifier is at the deepest level of all corresponding trees of classifiers (Paluri, ¶¶0031-0032 – teaches stepping through the levels of the classifier tree until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture to table to three legged table; see also Paluri, Fig. 2).


Regarding claim 5 (Original), Bleiweiss in view of Xu teaches all of the limitations of the method of claim 1 as noted above. Xu further teaches wherein the walking a first tree of classifiers comprises: 
walking the first tree of classifiers until reaching the end classifier at the deepest level to identify the object class (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification where each level guides the classification to the next level until the classification reaches a leaf node and is associated to the associated leaf node class; see also, Xu, Figs. 7-9), the first tree including one or more hierarchical levels of classifiers under the parent node such that succeeding lower levels include more specific classifiers trained using more specific training data (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0054-0057 – teaches training the classifiers in the tree; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification , each classifier in the first tree comprising a corresponding set of weights based on corresponding training data (Xu, ¶0053 – teaches that each classifier node can involve various classification techniques, including neural networks [It would be obvious that using a neural network classifier would involve updating weights based on the training process]), wherein the walking includes,
determining if an adjacent lower level is connected to the matched classifier (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0054-0057 – teaches training the classifiers in the tree; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification where each level guides the classification to the next level until the classification reaches a leaf node and is associated to the associated leaf node class [As part of the hierarchical tree structure, the child nodes analyzed for a given node must be connected]); 
labeling the adjacent lower level as the next highest level (Xu, ¶0050 – teaches after categorizing the sample, classification can be repeated for each level until a leaf classification is reached; Xu, ¶¶0054-0057 – teaches training the classifiers in the tree; Xu, ¶¶0057-0060 – teaches a top-down approach using a hierarchical classification tree to solve a modular focused classification where each level guides the classification to the next level until the classification reaches a leaf node and is associated to the associated leaf node class [Because the structure flows layer by layer, the next lower level would be the next highest level for specificity in the tree]); and 
recursively performing until there is no adjacent lower level, wherein the matched classifier is the end classifier (Xu, ¶0050 – teaches after categorizing the sample, classification can be 
While Bleiweiss in view of Xu teaches walking the hierarchical classifier tree until a leaf node is reached, Bleiweiss in view of Xu does not explicitly teach probabilities and therefore does not explicitly teach beginning with a next highest level directly below the first generic classifier as the parent node, determining at least one probability generated by executing one or more classifiers of the next highest level using the object data; matching the object data to a matched classifier of that level generating the highest probability.
Paluri teaches wherein the walking a first tree of classifiers comprises: 
walking the first tree of classifiers until reaching the end classifier at the deepest level to identify the object class (Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture to table to three legged table; see also Paluri, Fig. 2), the first tree including one or more hierarchical levels of classifiers under the parent node such that succeeding lower levels include more specific classifiers trained using more specific training data (Paluri, ¶¶0024-0026 – teaches training the classifier tree where a subsequent layer is trained to more accurately classify a concept than the previous layer; Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture [parent] to table to three legged table; see also Paluri, Fig. 2), each classifier in the first tree comprising a corresponding set of weights based on corresponding training data (Xu, ¶0053 – teaches that each classifier node uses CNNs [It would be obvious that using a convolutional neural network classifier would involve updating weights based on the training process]), wherein the walking includes,
 beginning with a next highest level directly below the first generic classifier as the parent node, determining at least one probability generated by executing one or more classifiers of the next highest level using the object data (Paluri, ¶0036 teaches an example of stepping through the tree from furniture [parent] to table to three legged table and selecting the appropriate concept based on having the highest probability; see also Paluri, Fig. 2); 
matching the object data to a matched classifier of that level generating the highest probability (Paluri, ¶0036 teaches an example of stepping through the tree from furniture [parent] to table to three legged table and selecting the appropriate concept based on having the highest probability; see also Paluri, Fig. 2); 
determining if an adjacent lower level is connected to the matched classifier (Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture to table to three legged table; see also Paluri, Fig. 2 [As part of the hierarchical tree structure, the child nodes analyzed for a given node must be connected]); 
labeling the adjacent lower level as the next highest level (Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture to table to three legged table; ; and 
recursively performing until there is no adjacent lower level, wherein the matched classifier is the end classifier (Paluri, ¶¶0031-0032 – teaches stepping through a classifier tree based on probabilities where each level has a more granular classification than the previous level until a leaf node [deepest level] is reached; Paluri, ¶0036 teaches an example of stepping through the tree from furniture to table to three legged table; see also Paluri, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bleiweiss in view of Xu with the teachings of Paluri in order to more efficiently and more accurately recognize concepts in a content item in order to evaluate and classify the concept to recognize specific concepts, for example, inappropriate content in the field of hierarchical classifier trees to classify data objects, particularly data object in images (Paluri, ¶0005 – “In some instances, it may be advantageous to evaluate and classify concepts (e.g., scenes, objects, actions, etc.) that are represented in each of the uploaded content items. In one example, an uploaded content item that has been classified as inappropriate can be flagged and be prevented from being shared through the social networking system. Conventional approaches for recognizing concepts represented in content items can often times be inefficient, inaccurate, and/or be limited in capability.”).

Regarding claim 10, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu and further in view of Paluri for the reasons set forth in the rejection of claim 2.

Regarding claim 12, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu and further in view of Paluri for the reasons set forth in the rejection of claim 5.

Regarding claim 16, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu and further in view of Paluri for the reasons set forth in the rejection of claim 2.

Regarding claim 18, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu and further in view of Paluri for the reasons set forth in the rejection of claim 5.

Claims 3, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss in view of Xu, further in view of Paluri and further in view of Xue et al. (Deep Classification in Large-scale Text Hierarchies, hereinafter referred to as “Xue”).

Regarding claim 3 (Original), Bleiweiss in view of Xu and further in Paluri teaches all of the limitations of the method of claim 2 as noted above. However, Bleiweiss in view of Xu and further in Paluri does not explicitly teach wherein determining a plurality of probabilities further comprises: generating a first subset of probabilities by executing classifiers in an active list of generic classifiers including classifiers having recently identified object classes, the first generic classifier being in the active list; and matching the object data to the first generic classifier generating the highest probability in the first subset of probabilities.
Xue teaches wherein determining a plurality of probabilities further comprises: 
generating a first subset of probabilities by executing classifiers in an active list of generic classifiers including classifiers having recently identified object classes, the first generic classifier being in the active list (Xue, section 3 – teaches a search strategy to find a subset of categories from the large scale hierarchy related to the data object and prune unrelated categories creating a smaller hierarchy which includes only related categories [active list]; Xue, section 4 – teaches a search strategy to find related categories using training and/or pre-classified data objects; see also, Xue, Fig. 2); and 
matching the object data to the first generic classifier generating the highest probability in the first subset of probabilities (Xue, section 5.2 – teaches using highest probabilities to determine categories for the data object; see also, Xue, section 5.1, Fig. 2; Xue, section 6.3).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bleiweiss in view of Xu and further in Paluri with the teachings of Xue in order to develop a taxonomy structure to improve the performance of classification over current top-down hierarchical classification algorithms in the field of hierarchical classifier trees to classify data objects (Xue, Abstract – “Furthermore, the structure of the taxonomy can be utilized in this stage to improve the performance of classification. We demonstrate the performance of our proposed algorithms on the Open Directory Project with over 130,000 categories. Experimental results show that our proposed approach can reach 51.8% on the measure of Mi-F1 at the 5th level, which is 77.7% improvement over top-down based SVM classification algorithms.”).

Regarding claim 11, the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu, further in view of Paluri and further in view of Xue for the reasons set forth in the rejection of claim 3.

Regarding claim 17, the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu, further in view of Paluri and further in view of Xue for the reasons set forth in the rejection of claim 3.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss in view of Xu and further in view of Kim et al. (US 2017/0293198 A1 – Driver Assistance Apparatus and Vehicle, hereinafter referred to as “Kim”).

Regarding claim 7 (Original), Bleiweiss in view of Xu teaches all of the limitations of the method of claim 6 as noted above. However, Bleiweiss in view of Xu does not explicitly teach identifying a target area of the image, wherein the target area includes the object; and centering the target area in the center of the image when capturing the image.
Kim teaches 
identifying a target area of the image, wherein the target area includes the object (Kim, ¶0552 – teaches determining a region of interest which includes the object; see also Kim, Fig. 30); and 
centering the target area in the center of the image when capturing the image (Kim, ¶0552 – teaches adjusting the region of interest so that the object is centered on the image when capturing the image; see also Kim, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bleiweiss in view of Xu with the teachings of Kim in order to develop a system using sensors such as a camera to provide convenience to the user by implementing appropriate focal adjustments for the image being captured in the field of object detection and classification (Kim, ¶0064 – “A vehicle may utilize various sensors, such as a camera, to provide convenience functions for a user. Typically, a camera used as a sensor in a vehicle has a constant focal distance and does not .

Claims 8, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bleiweiss in view of Xu and further in view of Xue et al. (Deep Classification in Large-scale Text Hierarchies, hereinafter referred to as “Xue”).

Regarding claim 8 (Original), Bleiweiss in view of Xu teaches all of the limitations of the method of claim 1 as noted above. However, Bleiweiss in view of Xu does not explicitly teach modifying the first tree of classifiers by removing an existing classifier or adding a new classifier.
Xue teaches modifying the first tree of classifiers by removing an existing classifier or adding a new classifier (Xue, section3 – teaches a search strategy to find a subset of categories from the large scale hierarchy related to the data object and prune unrelated categories creating a smaller hierarchy which includes only related categories; see also Xue, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Bleiweiss in view of Xu with the teachings of Xue in order to develop a taxonomy structure to improve the performance of classification over current top-down hierarchical classification algorithms in the field of hierarchical classifier trees to classify data objects (Xue, Abstract – “Furthermore, the structure of the taxonomy can be utilized in this stage to improve the performance of classification. We demonstrate the performance of our proposed algorithms on the Open Directory Project with over 130,000 categories. Experimental results show that our proposed approach can reach 51.8% on the measure of Mi-F1 at the 5th level, which is 77.7% improvement over top-down based SVM classification algorithms.”).

Regarding claim 14, the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu and further in view of Xue for the reasons set forth in the rejection of claim 8.

Regarding claim 20, the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Bleiweiss in view of Xu and further in view of Xue for the reasons set forth in the rejection of claim 8.
Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125         

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122